Opinion by
Judge Pryor:
The money paid over under the order of court by the appellant, as shown by the record, was a fund under the control of the Green circuit court. The property was sold under a judgment of that court, and the suit in which the judgment was obtained was instituted prior to the suit in the Taylor circuit court. The receiver, although summoned as a .garnishee in the suit pending in Taylor, was compelled to obey the order of the court in which he was acting as such. The fund was rightfully in the custody of that court, and the appellant had no control whatever in directing its payment. In addition to all of this, the record shows that the appellant, before the money was paid over, reported the fact to the court that he had been summoned as garnishee in the suit pending in Taylor, and the appellee on the same day filed a petition to be made a party in the Green court to the suit there pending, claiming the fund directed to be paid over. The court refused to make the appellee a party to this action, and upon this refusal, if improper, the appellee should have appealed. It was the Green circuit court paying this money under the order alluded to, and the Taylor court had no power to annul or modify the orders of that court, or to make that court responsible for paying this money over, even if wrongfully *17paid. The judgment against the appellant is erroneous. The cause is, therefore, reversed and the same remanded for further proceedings in conformity with this opinion.

Chelf, for appellant.


Montague & Robinson, for appellees.